Citation Nr: 0608908	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from January 1951 to 
October 1954.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge (VLJ) from the Board in March 2005.  A copy of the 
transcript is associated with the claims file.

At his Board hearing, the veteran raised the issue of 
entitlement to service connection for urinary incontinence.  
The Board finds that this issue is not properly before it at 
the present time and that it is not inextricably intertwined 
with the issue on appeal.  Therefore, this issue is referred 
to the RO for appropriate action.


FINDING OF FACT

Prostate cancer was not manifest during active service, nor 
is it related to service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor is prostate cancer shown to be due service-related injury 
or disease.  38 U.S.C.A. §§ 1101, 1110, 5301A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in June 
and August 2001 (prior to the rating decision on appeal), and 
again in August 2003.  Since these letters provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC) and the supplemental statements 
of the case (SSOC), the appellant was provided with specific 
information as to why the claims were being denied, and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b) (1) in the August 2003 
SOC.

Finally, with respect to element (4), the Board notes that 
VCAA letters contain a specific request that the appellant 
provide the VA with any evidence, not already of record, that 
pertains to his claim.  The appellant has not alleged that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The claims folder contains service records, VA treatment 
records, and private medical records.  The appellant was 
afforded a video conference hearing in March 2005 and a 
relevant VA examination in July 2005.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio, supra.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

In this case, March 2005 sworn testimony and other statements 
from the appellant reflect his belief that prostate cancer, 
first diagnosed in 1995, was caused by an episode of 
prostatitis during service in 1952.  While private and VA 
treatment records dated from July 1995 to July 2005 show that 
the appellant was diagnosed with and treated for prostate 
cancer, these records are silent regarding the etiology of 
prostate cancer.  

As a layman, the appellant is not competent to provide a 
medical opinion as to the cause of prostate cancer.  Bostain 
v. West, 11 Vet. App. 12, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992)); see also Routen v. Brown, 
10 Vet. App. 183, 196 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
The opinion of a skilled medical professional is more 
probative.  

Significantly, a VA examination report dated in July 2005, 
specifically undertaken to address the issue on appeal, 
included the examiner's opinion that there is no relationship 
between the veteran's episode of prostatitis in service and 
the post-service onset of prostate cancer.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed some of the findings in the claims 
file, obtained a reported history from the veteran, and 
conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the veteran's 
past medical history or that he misstated any relevant fact.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection 
for residuals of prostate cancer.  The Board notes that this 
condition is not shown in service or within the initial post-
separation year, and that competent medical evidence has not 
been presented linking prostate cancer diagnosed in 1995 with 
in-service prostatitis.  

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of prostate cancer is 
denied.



____________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


